Petition for rehearing is overruled with supplemental opinion.
Petition for a resubmission of this case is denied. But to comply with an order made by this court on April 7, 1947, which was overlooked, the decision and opinion of the court announced on February 10, 1948, affirming the judgment and decree of the district court is changed and modified as herein set forth.
[4] On April 7, 1947, an order was made by this court upon plaintiff's application wherein defendant was ordered to pay plaintiff the sum of "$200 per month support money pending the final decision of this cause on appeal" and said order further provided, "said amounts" were "to be considered by this court in connection with the award finally made by this court." As stated this order was overlooked at the time of our original opinion in this cause and we learn from the petition for rehearing, and it is not denied in the resistance, that the sum of $2,000 has been paid by defendant to plaintiff under said order. The former opinion in this court is modified to grant defendant a credit in the sum of $2,000 upon the award made to the plaintiff by the decree of the trial court, which award was affirmed by our opinion in this case.
[5] That part of defendant's petition for rehearing asking to be absolved from the payment of interest upon the award *Page 635 
to plaintiff is denied. The award shall draw interest from the date of the decree of the trial court as by law provided.
[6] That part of defendant's petition for rehearing seeking a further credit in the nature of rent for plaintiff's occupancy of defendant's house during the pendency of the appeal is also denied.